Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 21-32, 34, 35, 37, and 39 are pending, and Claims 21, 31, 37, and 39 are amended. Claims 1-20, 33, 36, and 38 are canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a protective surface (“means” generic place holder) facilitating release of the adhering portion without damage to the napkin (function language).” in Claim “a protective surface” and function of “facilitating release of the adhering portion without damage to the napkin” without reciting sufficient structure to achieve the function in the claim. Note the specification discloses in paragraph [0021], “the engaging location may include a protective surface facilitating release of the adhering portion without damage to the napkin. The protective surface may be a region in which a shiny or glossy finish is provided to the napkin material. It will be understood that such a surface may be less absorbent than other regions of the napkin and for this reason, it may not be desirable for the engaging location to extend over a large area of the napkin. Alternatively, the protective surface may not affect the comfort and adsorption of the napkin material and in which case, it may extend over a larger portion of the napkin and may even be coextensive with the outer surface of the sheet forming the napkin.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-35, 37, and 39 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 21, 37, and 39 state the limitation “wherein the adhering portion and the engaging location are provided with complementary surfaces that releasably adhere to each other but do not adhere to a remainder of the napkin, and the adhering portion and the releasing portion are provided with complementary surfaces that releasably adhere to each other but do not adhere to a remainder of the napkin” fails to comply with the enablement requirement. How can the adhering portion and the releasing portion be complimentary surfaces which only releasably adhere to each other but not adhere to the remainder of the napkin if in the line before it states the adhering portion and the engaging location are complimentary surfaces that releasably adhere to each other but do not adhere to the remainder of the napkin? Are the engaging and releasing portion not both on the napkin? How can the adhering portion be complimentary with both surfaces exclusively when the limitation is that it does not adhere to a remainder of the napkin? The Wands factors of MPEP 2164.01(a) have been considered. Based upon the state of the prior art presented in the attached PTO-892, the level of ordinary skill in the art presented in those references, the level of predictability (strong in the mechanical arts), and the amount of direction provided (as presented above), the quantity of experimentation needed to make the claimed invention commensurate in scope with the claims is undue.
Claims 21-35, 37, and 39 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject do not adhere to a remainder of the napkin except the original disclosure states “the adhering portion and the engaging location and/or the releasing portion are provided with complementary surfaces that releasably adhere to each other but do not adhere to the napkin material” [0022]. The way it is currently stated in the claim the adhering portion would be able to adhere to only one of the engaging location or the releasing portion, because the component other is on the remainder of the napkin. The disclosure states the adhering portion and the engaging location and/or the releasing portion are provided with complementary surfaces that releasably adhere to each other but do not adhere to the napkin material which would allow the adhering portion to engage with the complementary surfaces of the engaging location and/or the releasing portion since neither is made of the napkin material.

Response to Arguments
Applicant’s arguments, see pg. 9 and 10, filed 11/23/2021, with respect to Claims 21, 37, and 39  have been fully considered and are persuasive.  The rejection of 06/24/2021 has been withdrawn. 
Applicant argues “Klingel describes adhesive elements that would adhere to other locations on napkins (indeed, the exemplary glue tabs 20 do not need to be positioned in the same location to adhere the stack together as set forth” at the bottom of pg. 9, and Examiner responses that the Klingel teaches the glue tabs 20 can be made of other the adhesive elements could be a touch fastener such as VELCRO®, which would have at minimum two complimentary surfaces (hook and loops) that would not adhere to the remainder of the napkin and only to the at minimum two complimentary surfaces. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peery is pertinent to the rejection for teaching a square napkin cozy with four corners that has hook and loop fasteners engaging corners that can wrap around to hold silverware that do not engage with the napkin material. Klingel teaches a folded napkin stack with releasably adhesive areas/Velcro to aid in maintaining a stacked configuration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        


/ALLAN D STEVENS/Primary Examiner, Art Unit 3736